Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20     PageID.829    Page 1 of 33




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRENT LANG,

      Petitioner                                        Case No. 17-cv-11975
                                                        Hon. Matthew F. Leitman
v.

THOMAS MACKIE,

     Respondent.
__________________________________________________________________/

 OPINION AND ORDER (1) DENYING THE HABEAS CORPUS PETITION
      (ECF No. 1), (2) DECLINING TO ISSUE A CERTIFICATE OF
    APPEALABILITY, AND (3) GRANTING LEAVE TO PROCEED IN
                     FORMA PAUPERIS ON APPEAL

      Petitioner Brent Lang is a state prisoner in the custody of the Michigan

Department of Corrections. In 2012, a jury in the Wayne County Circuit Court found

Lang guilty of second-degree murder, Mich. Comp. Laws § 750.317, assault with

intent to commit murder, Mich. Comp. Laws § 750.83, felon in possession of a

firearm, Mich. Comp. Laws § 750.224f, and possession of a firearm during the

commission of a felony (“felony firearm”), Mich. Comp. Laws § 750.227b. The

convictions arose from a shooting at an abandoned house in Detroit, Michigan on

September 21, 2011. As Angelo James (“James”) and James Watson (“Watson”)

were relaxing on the porch of the abandoned house, two men came from behind and


                                        1
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.830     Page 2 of 33




shot them. Both men were shot twice. Watson died; James survived and testified

against Lang at trial.

      On June 20, 2017, Lang filed a pro se petition for a writ of habeas corpus in

this Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) In the petition, Lang

raises eight claims regarding the weight and sufficiency of the evidence, the

prosecutor’s conduct, the testimony of a medical examiner, the alleged suppression

of, or failure to test, evidence, the trial court’s order regarding the administration of

antipsychotic medication, and the alleged ineffectiveness of his trial and appellate

attorneys. (See id., PageID.3-4.) The Court has carefully reviewed these claims and

concluded that they do not entitle Lang to federal habeas relief. Accordingly, for all

the reasons given below, the Court DENIES the petition.

                                           I

      Lang was charged with first-degree, premeditated murder, assault with intent

to commit murder, felon in possession of a firearm, and felony firearm. He was tried

before a jury in Wayne County Circuit Court. The Michigan Court of Appeals

summarized the relevant facts as follows:

             Angelo James (James) was with the decedent, James
             Watson (Watson), and another man, Courtney Putman, on
             the porch of an abandoned home in Detroit, Michigan.
             James was drinking on the nearby sidewalk when he saw
             defendant riding down the street on a mountain bicycle,
             dressed in all black and a hood. James recognized

                                           2
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20     PageID.831      Page 3 of 33




            defendant from seeing him over the course of six years
            within the neighborhood. James later saw a different man
            riding the same bike.

            At some point later James went to the store to buy more
            alcohol, and returned to the porch with Watson. Putnam
            went to his house across the street. While Watson was
            rolling marijuana, James did not smoke any. Watson told
            James that he had a .357 handgun nearby, and James knew
            that Watson sold marijuana. James then heard a noise
            from the side of the house and stood up to investigate.
            There were streetlights that illuminated the area. James
            saw defendant and another man come from the side of the
            house, and both men were pointing guns at James and
            Watson. Defendant ordered them not to move.

            James initially froze. But as he turned to run into the
            house, the shooting began, and he was hit in the arm and
            leg. He heard more shots ring out, and saw Watson come
            into the house. James stood up, but when he reached
            Watson, both men collapsed. Watson was gasping, and
            eventually became still. James heard Putnam calling his
            name, and with help he was able to get to a car. On the
            way to the hospital they saw an ambulance, which
            transported James to the hospital. James testified that he
            did not tell the police who shot him until after surgery
            because he was in pain at first. He testified that he was
            sure defendant was one of the men with a gun.

            The police arrived at the house and recovered a .357
            Taurus revolver from the porch. They also found James’s
            Michigan identification in the vicinity of the gun, and in
            the walls of the house they found what appeared to be bags
            of marijuana. They also collected three 45 automatic
            caliber fired cartridge cases, one nine millimeter Luger
            caliber fired cartridge case, and a .357 magnum caliber
            fired cartridge case. The five shot Taurus revolver that
            was found contained four .357 magnum caliber cartridges.

                                        3
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.832      Page 4 of 33




             The police also discovered Watson, who had been shot in
             the chest and leg. From Watson’s leg wound, they
             extracted a fired bullet jacket and one core portion of the
             jacketed bullet. The bullet to his chest perforated his aorta,
             which was enough to kill him.

People v. Lang, 2014 WL 265528, at *1 (Mich. Ct. App. Jan. 23, 2014).

      Lang did not testify or present any witnesses at trial, and he stipulated that,

for purposes of the felon-in-possession count, he had a prior conviction and his right

to carry a firearm had not been restored. (See 7/23/12 Trial Tr., at 132-133, ECF No.

8-6, PageID.463-464.) His defense was that there was no physical evidence linking

him to the crimes and that James’ identification of him as the shooter was not reliable

or credible. (See 7/24/12 Trial Tr. at 17-25, ECF No. 8-7, PageID.484-492.)

      On July 24, 2012, the jury found Lang guilty of second-degree murder, as a

lesser-included offense of first-degree murder, and guilty, as charged, of assault with

intent to commit murder, felon in possession of a firearm, and felony firearm. (See

id. at 56-58, PageID.523-525; 7/24/12 Verdict Form, ECF No. 8-8, PageID.530-

531.) On August 7, 2012, the trial court sentenced Lang to five years in prison for

the felony-firearm conviction, and concurrent terms of thirty years, five months, to

sixty years in prison for the murder conviction, twenty-two and a half to thirty-five

years for the assault conviction, and one to five years for the felon-in-possession




                                           4
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20        PageID.833    Page 5 of 33




conviction. (See 8/7/12 Sentencing Tr. at 18-20, ECF No. 8-9, PageID.549-551;

Judgment of Sentence, ECF No. 8-10, PageID.569.)

      Lang appealed his convictions as a matter of right in the Michigan Court of

Appeals. (See ECF No. 8-10.) He argued through appellate counsel that: (1) the

weight of the evidence preponderated against the verdict; (2) there was insufficient

evidence that he killed Watson; and (3) he was denied his constitutional rights by (a)

the prosecutor’s bolstering of James’s testimony and (b) trial counsel’s failure to

object to certain remarks made by the prosecutor. These arguments form the basis

for Lang’s first three habeas claims. The Michigan Court of Appeals found no merit

in the arguments. It affirmed Lang’s convictions and concluded that:

             [t]he verdicts were not against the great weight of the
             evidence nor was there insufficient evidence to support
             defendant’s convictions. Moreover, there were no
             instances of prosecutorial misconduct nor was defendant
             denied the effective assistance of counsel.

Lang, 2014 WL 265528, at *5.

      Lang raised these same three claims in an application for leave to appeal in

the Michigan Supreme Court. (See ECF No. 8-11.) On September 29, 2014, the

Michigan Supreme Court denied leave to appeal because it was not persuaded to

review the questions presented to that court. See People v. Lang, 853 N.W.2d 353

(Mich. 2014).


                                          5
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.834    Page 6 of 33




      On July 27, 2015, Lang filed a habeas corpus action in the United States

District Court for the Western District of Michigan. Chief United States District

Judge Robert J. Jonker summarily dismissed the petition without prejudice due to

Lang’s failure to exhaust available state-court remedies. See Lang v. Trierweiler,

No. 15-cv-00771 (W.D. Mich. Aug. 6. 2015).

      Lang subsequently filed a pro se motion for relief from judgment in the state

trial court. (See Mot. for Relief from J., ECF No. 8-12.) He argued that: (1) he was

deprived of his rights to compulsory process and a fair trial when the prosecution

failed to call the pathologist who performed Watson’s autopsy, called a different

doctor to testify about the autopsy, and “utilized [the second doctor’s] testimony to

incorporate the autopsy report into the record”; (2) the prosecution violated Watson’s

rights under Brady v. Maryland, 373 U.S. 83 (1963), when it withheld bullets

recovered during the autopsy; (3) the prosecution withheld gunshot residue,

fingerprint evidence, and casings; (4) the trial court placed an external constraint of

Lang’s ability to aid in his defense by ordering him to take psychotropic medication

during trial; and (5) appellate counsel was ineffective for failing to raise these claims

and a claim about trial counsel on direct appeal. These arguments form the basis for

habeas claims four through eight in the current petition.




                                           6
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.835    Page 7 of 33




      The state trial court denied Lang’s post-conviction motion “for lack of merit in

the grounds presented.” (See Order Denying Mot. for Relief from J., ECF No. 8-13.)

Lang filed an application for leave to appeal the trial court’s decision in the Michigan

Court of Appeals, but that court denied leave to appeal for failure to establish that the

trial court erred when it denied Lang’s motion. See People v. Lang, No. 333444 (Mich.

Ct. App. Sept. 22, 2016). Lang then filed an application for leave to appeal in the

Michigan Supreme Court. That court denied leave to appeal on May 31, 2017,

because Lang had failed to establish an entitlement to relief under Michigan Court

Rule 6.508(D). See People v. Lang, 895 N.W.2d 522 (Mich. 2017).

      Lang subsequently filed his pro se habeas petition in this Court. (See Pet.,

ECF No. 1.) As described above, he raises the three claims that he presented to the

state courts on direct appeal and the five claims that he presented to the state courts

on collateral review of his convictions. (See id., PageID.3-4.)

      Respondent Thomas Mackie argues in an answer to the petition that Lang’s

first claim (weight of the evidence) is not cognizable on habeas review and that the

first part of the third claim (prosecutorial misconduct) is procedurally defaulted.

Respondent also contends that Lang is not entitled to relief on his vague seventh

claim regarding medication and that the state courts’ rejection of Lang’s other claims




                                           7
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20       PageID.836     Page 8 of 33




was not unreasonable. (See Answer in Opp’n to Pet. for Writ of Habeas Corpus, ECF

No. 7, PageID.19-20, 24.)

                                         II

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

requires federal courts to uphold state court adjudications on the merits unless the

state court’s decision (1) “was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the

United States,” or (2) “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

“The question under AEDPA is not whether a federal court believes the state court’s

determination was incorrect but whether that determination was unreasonable – a

substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

                                        III

                                         A

      Lang first claims that “the weight of the evidence [at trial] so preponderates

against the verdict … that due process of law [was] offended, the verdict cannot

stand, and a new trial should be ordered.” (Pet., ECF No. 1, PageID.3.)

      Lang is not entitled to federal habeas relief on this claim. “[A] federal court

is only allowed to review issues of federal law in a habeas proceeding,” and a


                                         8
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.837      Page 9 of 33




“manifest weight-of-the evidence argument is a state-law argument.” Nash v.

Eberlin, 258 F. App’x 761, 764 n.4 (6th Cir. 2007); see also Wright v. Duncan, 31

F.Supp.3d 378, 424-25 (N.D.N.Y. 2011) (collecting cases and noting that “[a] claim

that a jury verdict was against the weight of the evidence is purely a state law claim”

and is not cognizable on habeas review). Lang is therefore not entitled to federal

habeas relief on this claim.      The Court will now proceed to review Lang’s

constitutional challenge to the sufficiency of the evidence presented at trial.

                                          B

      Lang next asserts that he is entitled to federal habeas relief from his murder

conviction because the prosecution’s evidence was insufficient to prove beyond a

reasonable doubt that he killed Watson. (See Pet., ECF No. 1, PageID.3.) The

Michigan Court of Appeals considered this claim on direct review and rejected it:

             Defendant next argues that there was insufficient evidence
             to support his conviction for second-degree murder. We
             review “de novo a challenge on appeal to the sufficiency
             of the evidence.” People v. Ericksen, 288 Mich. App. 192,
             195; 793 NW2d 120 (2010).

             “In determining whether the prosecutor has presented
             sufficient evidence to sustain a conviction, an appellate
             court is required to take the evidence in the light most
             favorable to the prosecutor” to ascertain “whether a
             rational trier of fact could find the defendant guilty beyond
             a reasonable doubt.” People v. Tennyson, 487 Mich. 730,
             735; 790 NW2d 354 (2010) (internal quotations and
             citations omitted). “All conflicts in the evidence must be

                                           9
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.838       Page 10 of 33




             resolved in favor of the prosecution and we will not
             interfere with the jury’s determinations regarding the
             weight of the evidence and the credibility of the
             witnesses.” People v. Unger, 278 Mich. App. 210, 222;
             749 NW2d 272 (2008). However, “[c]ircumstantial
             evidence and reasonable inferences arising from that
             evidence can constitute satisfactory proof of the elements
             of a crime.” People v. Allen, 201 Mich. App. 98, 100; 505
             NW2d 869 (1993).

             In the instant case, defendant challenges the identity
             element supporting his conviction. “[I]t is well settled that
             identity is an element of every offense.” People v. Yost,
             278 Mich. App. 341, 356; 749 NW2d 753 (2008). While
             defendant argues that his identify was not proven beyond
             a reasonable doubt, we have recognized “that positive
             identification by witnesses may be sufficient to support a
             conviction of a crime.” People v. Davis, 241 Mich. App.
             697, 700; 617 NW2d 381 (2000). Further, “credibility of
             identification testimony is a question for the trier of fact
             that we do not resolve anew.” Id.

             From the evidence presented at trial, a rational trier of fact
             could have reasonably determined that defendant was one
             of the two men that James identified. The firearm and tool
             mark expert testified that the casings he examined came
             from at least three different weapons. James testified that
             he saw defendant just before the shooting. James
             identified defendant soon after the shooting as one of the
             two men who pointed a gun at him and Watson. Based on
             this unequivocal identification of defendant, a rational
             trier of fact could have concluded that defendant’s identity
             as a shooter was proven beyond a reasonable doubt. While
             defendant again argues that the prosecution could not
             prove his identity as a shooter because Watson was shot
             with his own weapon, as discussed supra, that argument is
             without merit.


                                          10
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20        PageID.839    Page 11 of 33




 Lang, 2014 WL 265528, at *3.

                                           1

       The clearly established federal law governing Lang’s sufficiency-of-the-

 evidence claim is found in the line of United States Supreme Court decisions

 concerning the level of proof necessary to satisfy the Due Process Clause. In In re

 Winship, 397 U.S. 358 (1970), the Supreme Court held that “the Due Process Clause

 protects the accused against conviction except upon proof beyond a reasonable doubt

 of every fact necessary to constitute the crime with which he is charged.” Id. at 364.

 And in Jackson v. Virginia, 443 U.S. 307 (1979), the Supreme Court determined that

 sufficient evidence supports a conviction if, “after viewing the evidence in the light

 most favorable to the prosecution, any rational trier of fact could have found the

 essential elements of the crime beyond a reasonable doubt.” Id. at 319 (emphasis in

 original).

       Review of insufficiency-of-the-evidence claims under Jackson is especially

 deferential in the habeas context. As the United States Court of Appeals for the

 Sixth Circuit recently explained, under AEDPA,

              a federal court’s “review of a state-court conviction for
              sufficiency of the evidence is very limited.” Thomas v.
              Stephenson, 898 F.3d 693, 698 (6th Cir. 2018).
              Sufficiency-of-the-evidence claims, in light of both
              Jackson and AEDPA, face a high bar in habeas


                                          11
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.840    Page 12 of 33




             proceedings because they are subject to two layers of
             deference:

                 First, on direct appeal, it is the responsibility of the
                 jury—not the court—to decide what conclusions
                 should be drawn from evidence admitted at trial. A
                 reviewing court may set aside the jury’s verdict on
                 the ground of insufficient evidence only if no
                 rational trier of fact could have agreed with the jury.
                 And second, on habeas review, a federal court may
                 not overturn a state court decision rejecting a
                 sufficiency of the evidence challenge simply
                 because the federal court disagrees with the state
                 court. The federal court instead may do so only if
                 the state court decision was objectively
                 unreasonable.

             Coleman v. Johnson, 566 U.S. 650, 651, 132 S. Ct. 2060,
             182 L.Ed.2d 978 (2012) (per curiam) (citations and
             internal quotation marks omitted).

 Tackett v. Trierweiler, 956 F.3d 358, 367 (6th Cir. 2020); accord Tanner v. Yukins,

 867 F.3d 661, 672 (6th Cir. 2017).

                                            2

       Lang has failed to show that the Michigan Court of Appeals’ decision denying

 relief on this claim was contrary to, or unreasonably applied, clearly established

 federal law. As the Sixth Circuit has recognized, “the testimony of a single witness

 is sufficient to support a conviction.” United States v. Osborne, 886 F.3d 604, 613

 (6th Cir. 2018) (quoting United States v. Washington, 702 F.3d 886, 891 (6th Cir.

 2012)). And a reviewing court “does not reweigh the evidence or redetermine the

                                           12
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20        PageID.841    Page 13 of 33




 credibility of witnesses . . . .” Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir.

 2003). “It is the province of the factfinder to weigh the probative value of the

 evidence and resolve any conflicts in testimony.” Id.

       Here, an eyewitness to the shooting – James – testified that he was “sure”

 Lang was the shooter. (7/23/12 Trial Tr. at 35, ECF No. 8-6, PageID.366.) James

 testified that he looked directly at Lang before the shooting, recognized Lang’s

 height and clothes, and that nothing obstructed his view of Lang. (See id. at 15-16,

 19, 24-25, 49, ECF No. 8-6, PageID. 346-347, 350, 355-356, 380.) James further

 testified that he could identify Lang because he knew Lang’s face from seeing Lang

 in the neighborhood for about six years before the shooting incident, and because he

 had seen Lang a few days before the shooting. (See id.) Finally, Lang cross-

 examined James with respect to James’s identification, but the jury ultimately

 credited James’s positive identification of Lang as the shooter.

       Under these circumstances, it was not unreasonable for the Michigan Court of

 Appeals to reject Lang’s insufficiency-of-the-evidence claim. Lang is therefore not

 entitled to federal habeas relief on this claim.

                                            C

       Lang next alleges that the prosecutor committed misconduct and violated

 Lang’s constitutional rights when the prosecutor wrongly bolstered James’s


                                            13
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.842       Page 14 of 33




 character and testimony twice during closing arguments. First, Lang objects to the

 prosecutor’s statement that:

              I think a lot of things [James] said were very, very –
              says a lot about his character. He was very open about
              what was going on out there. He told you they were
              drinking, told you that the deceased was smoking weed.
              He could have painted another picture[;] he didn’t do that.
              He told us everything that was happening. That was
              corroborated by Dr. Diaz also when Dr. Diaz said that
              there was a toxicology report performed on the deceased
              and the deceased did indeed have marijuana in his system,
              exactly what Mr. James told us.

 (7/24/12 Trial Tr. at 9, ECF No. 8-7, PageID.476; emphasis added). Second, Lang

 objects to the prosecutor’s statement that:

              So, one of the bullets that came out of the deceased is
              consistent with what Mr. James told us. Mr. James was
              very upfront, he said the victim told him he carries a gun,
              he told me he carries a 357. And low and behold, the bullet
              that is taken out of the deceased is a 357.

              The State Police tells you that the gun that they analyzed
              held five shots, one shot is missing. There was (sic) four
              shots in that revolver. Well, that’s consistent with a
              person that, and I think says a great deal about his
              character, because he tells you that the deceased carried
              a gun or at least he told him he carried a gun, he said it was
              a 357, the round that is retrieved from his body is a 357,
              it’s a five shot according to the State Police, only one
              bullet is missing so there’s four remaining bullets in that
              gun. Well, we can narrow it down to Mr. James didn’t
              shoot himself, the victim who survived. It’s consistent
              with what Mr. James said, he said there were two people
              out there, two people had guns that he saw, that he knew

                                           14
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.843     Page 15 of 33




              they had guns, okay. That he saw them, Mr. Lang was one
              of them, Mr. Lang was the person that was pointing one at
              him saying don’t move and he decided to move. Now, we
              know the deceased didn’t shoot himself in the chest and
              server (sic) his aorta. So, everything that Mr. James is
              telling us is consistent, is corroborated with everything
              that we’ve heard.

 (Id. at 14-15, PageID.481-482; emphasis added).

       Lang raised this claim on direct review, and the Michigan Court of Appeals

 rejected it under a review for “plain error”1:

              The test for prosecutorial misconduct is whether the
              defendant was denied a fair and impartial trial. People v.
              Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007).
              “Generally, prosecutors are accorded great latitude
              regarding their arguments and conduct.” People v.
              Bahoda, 448 Mich. 261, 282; 531 NW2d 659 (1995)
              (quotation marks, citation, and brackets omitted).
              “Prosecutors have discretion on how to argue the facts and
              reasonable inferences arising therefrom, and are not
              limited to presenting their arguments in the blandest terms

 1
   Respondent argues that this claim is procedurally defaulted because the Michigan
 Court of Appeals reviewed it for “plain error” after Lang failed to object to the
 prosecution’s statements at trial. While it is true that “[f]ederal habeas courts
 generally refuse to hear claims ‘defaulted . . . in state court pursuant to an
 independent and adequate state procedural rule,’” Johnson v. Lee, 136 S. Ct. 1802,
 1803–04 (2016) (quoting Coleman v. Thompson, 501 U.S. 722, 750 (1991)), a
 procedural default ordinarily “‘is not a jurisdictional matter,’ ” id. at 1806 (quoting
 Trest v. Cain, 522 U.S. 87, 89 (1997)). In the interest of judicial economy, a federal
 court may bypass a procedural-default question when the merits of the claim are
 easily resolvable against the habeas petitioner. Lambrix v. Singletary, 520 U.S. 518,
 525 (1997). The Court proceeds to address the merits of Lang’s prosecutorial-
 misconduct claim because that approach is more efficient than analyzing whether
 Lang’s claim is procedurally defaulted.
                                           15
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20       PageID.844       Page 16 of 33




             possible.” People v. Meissner, 294 Mich. App. 438, 456;
             812 NW2d 37 (2011). Although the prosecution may not
             vouch for the credibility of a witness, it may comment on
             whether a witness is worthy of belief. People v. Schultz,
             246 Mich. App. 695, 712; 635 NW2d 491 (2001); People
             v. Launsburry, 217 Mich. App. 358, 361; 551 NW2d 460
             (1996).

             In the instant case, defendant argues that the prosecution
             improperly vouched for James’s credibility when stating
             that because James disclosed that he and Watson were
             drinking alcohol, had marijuana, and had a gun, he had
             character for truthfulness. This was not improper
             vouching. The prosecution did not indicate that he had
             some type of special knowledge of the witness’s
             truthfulness. Meissner, 294 Mich. App. at 456. While it
             is unfortunate that the prosecutor used the word
             “character” in his argument it is clear from the record that
             he was arguing not the witness[’s] character but his
             credibility. The prosecution merely argued that based on
             the disclosures the witness made, he was worthy of belief
             because he was giving truthful testimony. Dobek, 274
             Mich. App. at 66 (a prosecutor is allowed to present
             “arguments from the facts and testimony that the witnesses
             at issue were credible or worthy of belief.”).

             Moreover, the trial court in the instant case instructed the
             jury that the lawyer’s statements and arguments were not
             evidence, and “[j]urors are presumed to follow their
             instructions, and instructions are presumed to cure most
             errors.” People v. Abraham, 256 Mich. App. 265, 279;
             662 NW2d 836 (2003). Thus, defendant has failed to
             demonstrate prosecutorial misconduct.

 Lang, 2014 WL 265528, at *4 (footnote omitted).




                                         16
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20        PageID.845    Page 17 of 33




          Lang has not shown that this decision was contrary to, or an unreasonable

 application of, clearly established federal law. Federal habeas courts assess a state

 court’s decision on a prosecutorial-misconduct claim under Darden v. Wainwright,

 477 U.S. 168 (1986). Under Darden, “is not enough that the prosecutors’ remarks

 were undesirable or even universally condemned. If a prosecutor’s comments were

 improper, the question becomes whether they so infected the trial with unfairness as

 to make the resulting conviction a denial of due process.” Stermer v. Warren, ___

 F.3d ___, 2020 WL 2503269, at *13 (6th Cir. May 15, 2020) (internal quotation

 marks omitted).

          Lang has not established that the Michigan Court of Appeals unreasonably

 rejected his bolstering claim. Improper “[b]olstering occurs when the prosecutor

 implies that the witnesses’s testimony is corroborated by evidence known the

 government but not known to the jury.” United States v. Acosta, 924 F.3d 288, 299

 (6th Cir. 2019). Here, Lang has not shown that the prosecutor improperly bolstered

 James’s testimony with information that was unknown to the defense. Nor has he

 shown that the prosecutor implied that James’s testimony was corroborated by

 evidence known only to the prosecution and not to the jury. Thus, Lang has not

 established that the Michigan Court of Appeals unreasonably rejected his bolstering

 claim.


                                          17
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.846     Page 18 of 33




       Lang has also not demonstrated that the Michigan Court of Appeals

 unreasonably rejected his vouching claim. He has not shown that the prosecutor’s

 isolated comment about James’s character, even if it were improper vouching, so

 infected the trial as to render it fundamentally unfair. Moreover, the trial court

 instructed the jurors at the beginning of the case and during its charge to the jury that

 the attorneys’ remarks were not evidence and that the jurors should only consider

 the properly admitted evidence. (See 7/19/12 Trial Tr. at 108-109, ECF No. 8-5,

 PageID.313-314; 7/24/12 Trial Tr. at 32-33, ECF No. 8-7, PageID.499-500.) The

 trial court also instructed the jurors that it was their job to decide which witnesses to

 believe and how important the witnesses’ testimony was. (See 7/19/12 Trial Tr. at

 109-110, ECF No. 8-5, PageID. 314-315.) Given the trial court’s jury instructions,

 and for the other reasons stated above, Lang has not shown that the Michigan Court

 of Appeals’ denial of this claim was unreasonable. Lang is therefore not entitled to

 federal habeas relief on this claim.

                                            D

       Lang next argues that his trial counsel was ineffective when counsel failed to

 object to the prosecutor’s remarks about James’s testimony. (See Pet., ECF No. 1,

 PageID.3; Lang Reply Br., ECF No. 9, PageID.807.) Lang raised this claim on direct

 review, and the Michigan Court of Appeals rejected it:


                                            18
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20       PageID.847       Page 19 of 33




             Lastly, defendant argues that he was denied the effective
             assistance of counsel when his counsel failed to object to
             the prosecutor's improper statements during closing
             argument. “Whether a person has been denied effective
             assistance of counsel is a mixed question of fact and
             constitutional law.” People v. LeBlanc, 465 Mich. 575,
             579; 640 NW2d 246 (2002). When reviewing a claim of
             ineffective assistance of counsel that has not been
             preserved for appellate review, a reviewing court is limited
             to mistakes apparent on the record. People v. Davis, 250
             Mich. App 357, 368; 649 NW2d 94 (2002).

             In order to establish a claim for ineffective assistance of
             counsel, a defendant must first demonstrate that
             “counsel’s representation fell below an objective standard
             of reasonableness,” which requires a showing “that
             counsel’s performance was deficient.” Strickland v.
             Washington, 466 U.S. 668, 687; 104 S Ct 2052; 80
             L.Ed.2d 674 (1984); People v. Grant, 470 Mich. 477, 485;
             684 NW2d 686 (2004). In making this showing, a
             defendant must overcome the strong presumption that trial
             counsel’s behavior was sound trial strategy. Grant, 470
             Mich. at 485. The second prong a defendant must
             demonstrate is that “the deficient performance prejudiced
             the defense,” which “requires showing that counsel’s
             errors were so serious as to deprive the defendant of a fair
             trial. . . .” Strickland, 466 U.S. at 687. In other words, a
             defendant must demonstrate that “there was a reasonable
             probability that the outcome of the trial would have been
             different had defense counsel” adequately performed.
             Grant, 470 Mich. at 496.


             As discussed above, the prosecution’s statements were
             proper. “Because the comments were proper, any
             objection to the prosecutor’s arguments would have been
             futile. Counsel is not ineffective for failing to make a
             futile objection.” People v. Thomas, 260 Mich. App 450,

                                         19
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.848      Page 20 of 33




              457; 678 NW2d 631 (2004). Moreover, any minimal
              prejudice was alleviated with the trial court’s instruction,
              and it did not result in a reasonable probability that the
              outcome of the trial would have been different. Grant, 470
              Mich. at 496.

 Lang, 2014 WL 265528, at *4-*5 (headings omitted).

       The Michigan Court of Appeals correctly recognized that an ineffective-

 assistance-of-counsel claim has two components. A petitioner must show that

 counsel’s performance was deficient and that the deficiency prejudiced the defense.

 See Strickland v. Washington, 466 U.S. 668, 687 (1984). Because the Michigan

 Court of Appeals adjudicated Lang’s ineffective assistance of counsel claim on the

 merits, AEDPA’s deferential standard of review applies to the claim. See Kernan v.

 Hinojosa, 136 S. Ct. 1603, 1604 (2016). Under AEDPA, “the question” for this

 Court “is whether there is any reasonable argument that counsel satisfied

 Strickland’s deferential standard.” Richter, 562 U.S. at 105.

       Lang has not shown that the Michigan Court of Appeals’ conclusion that he

 did not suffer prejudice was an unreasonable application of Strickland. Although

 Lang’s trial counsel did not object to the prosecutor’s remarks about James’s

 openness and character, counsel challenged James’s credibility and identification of

 Lang in other ways. She cross-examined and re-cross-examined James about his

 ability to see Lang during the crime, his familiarity with Lang, his initial failure to


                                           20
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.849    Page 21 of 33




 inform people that Lang had shot him, and his state identification card, which was

 found near Watson’s gun. (See 7/23/12 Trial Tr. at 35-54, 56-58, ECF No. 8-6,

 PageID.366-385, 387-89.) Trial counsel raised these same issues during her closing

 argument that followed the prosecutor’s disputed remarks. During that argument,

 trial counsel also pointed out, among other things, that there was no physical

 evidence to support the prosecution’s theory and that, even though James claimed to

 have known Lang for six years, he had never spoken to Lang. Trial counsel also

 emphasized the fact that James failed to mention the shooter’s name to either his

 friend Putnam or to the ambulance driver on his way to the hospital. (See 7/24/12

 Trial Tr. at 17-25, ECF No. 8-7, PageID.484-492.) On this record, Lang has not

 shown that the Michigan Court of Appeals unreasonably concluded that he did not

 suffer any prejudice.

          For all of these reasons, Lang is not entitled to federal habeas relief on this

 claim.

                                             E

          Lang next argues that he was denied his constitutional right of confrontation

 when the prosecution called Dr. Francisco Diaz to testify about Watson’s autopsy,

 even though Dr. Diaz did not perform that autopsy or draft the autopsy report. Lang

 further argues that the introduction of the autopsy report – through Dr. Diaz – falls


                                            21
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20        PageID.850       Page 22 of 33




 squarely within the prohibition against hearsay because Dr. Diaz did not draft the

 report. Finally, Lang argues that Dr. Diaz’s remarks at trial were testimonial under

 Davis v. Washington, 547 U.S. 813 (2006), because Dr. Diaz did more than establish

 the manner of death. (See Reply Br., ECF No. 9, PageID.807-808.)

       The state trial court considered Lang’s objection to Dr. Diaz’s testimony in

 connection with Lang’s motion for relief from judgment, and rejected it:

             At trial the forensic examiner testified that the pathologist
             who performed the autopsy had retired and was therefore
             unavailable. There was a stipulation that Dr. Diaz was
             qualified to testify as an expert in the field of pathology.
             [….] The defendant has not shown prejudice by the
             unavailability of the original forensic pathologist. The
             defendant speculates without support that the original
             pathologist would have testified that the decedent died
             from the gunshot to his leg instead of the wound in his
             chest. The defendant’s claim of actual innocence is legally
             insufficient; the defendant is not alleging that he was not
             present at the scene or that he did not shoot the decedent.

 (Order Denying Mot. for Relief from J., ECF No. 8-13, PageID.708-709) (footnotes

 omitted).

       To the extent Lang argues that admission of Dr. Diaz’s testimony and/or the

 autopsy report violated Michigan’s hearsay rules, “[w]hat is or is not hearsay

 evidence in a state court trial is governed by state law,” Johnson v. Renico, 314

 F.Supp.2d 700, 705 (E.D. Mich. 2004), and state law questions are not cognizable

 on federal habeas review. See, e.g., Byrd v. Collins, 209 F.3d 486, 528 (6th Cir.

                                          22
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.851    Page 23 of 33




 2000) (citing Marshall v. Lonberger, 459 U.S. 422, 438 n. 6 (1983) (“[T]he Due

 Process Clause does not permit the federal courts to engage in a finely tuned review

 of the wisdom of state evidentiary rules.”)). Moreover, Lang has not identified any

 clearly established federal law that an autopsy report, or testimony based on an

 autopsy report, is testimonial. And he has not shown how he is entitled to federal

 habeas relief on this claim in the absence of such clearly established federal law.

 See, e.g., Mitchell v. Kelly, 520 F. App’x 329, 331 (6th Cir. 2013) (affirming denial

 of habeas petition on the ground that there is a “lack of Supreme Court precedent

 establishing that an autopsy report is testimonial”); Portes v. Capra, 420 F.Supp.3d

 49, 55-56 (E.D.N.Y. 2018) (denying habeas petition and holding that the admission

 at trial of an autopsy report “cannot form the basis for habeas relief … because of

 the … uncertainty of how the Supreme Court would rule on this issue”).

          For all of these reasons, Lang is not entitled to federal habeas relief on this

 claim.

                                             F

          Lang next alleges that the prosecution committed a “Brady violation” when it

 purportedly withheld exculpatory evidence regarding a bullet recovered from

 Watson’s leg during the autopsy. Watson was shot twice, once in the leg and once

 in the chest, and Lang insists that the order of the bullet wounds was a material fact


                                            23
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.852      Page 24 of 33




 in dispute. He maintains that the gunshot to Watson’s right leg – and not the shot to

 Watson’s chest – could have been the fatal gunshot. Thus, Lang says that when the

 prosecution suppressed detailed information about the bullet’s size and weight, it

 deprived him of a substantial defense. (See Pet., ECF No. 1, PageID.4; Lang Reply

 Br., ECF No. 9, PageID.809.)

       Lang’s claim derives from the Supreme Court’s decision in Brady v.

 Maryland, 373 U.S. 83 (1963). The Supreme Court held in Brady that “suppression

 by the prosecution of evidence favorable to an accused upon request violates due

 process where the evidence is material, either to guilt or to punishment, irrespective

 of the good faith or bad faith of the prosecution.” Id. at 87. A Brady claim has three

 components:

               The evidence at issue must be favorable to the accused,
               either because it is exculpatory, or because it is
               impeaching; that evidence must have been suppressed by
               the State, either willfully or inadvertently; and prejudice
               must have ensued.

 Strickler v. Greene, 527 U.S. 263, 281–82 (1999)).

       Lang raised this claim in his motion for relief from judgment, and the state

 trial court rejected it. It held that “[t]here was no Brady violation because the .357

 bullet was disclosed to the defense during discovery.” (Order Denying Mot. for

 Relief from J., ECF No. 8-13, PageID.709.)


                                           24
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.853     Page 25 of 33




        Lang has failed to establish that the state trial court’s denial of this claim was

 contrary to, or an unreasonable application of, clearly established federal law.

 Simply put, Lang has not shown that the bullet from Watson’s leg was suppressed

 and not disclosed to his defense. And to the extent that Lang argues that the State

 should have conducted additional tests with respect to that bullet, such a claim does

 not arise under Brady. For all of these reasons, Lang has not shown that the state

 trial court’s denial of this claim was unreasonable. Lang is therefore not entitled to

 federal habeas relief on this claim.

                                            G

        Lang alleges next that the prosecution suppressed gunshot residue, fingerprint

 evidence on the gun found at the crime scene, and a bullet casing taken from the

 Watson’s leg in violation of Brady, supra. (See Pet., ECF No. 1, PageID.4.) Watson

 raised this claim in his motion for relief from judgment, and the state trial court

 rejected it:

                [t]he defendant has not shown a Brady violation because
                fingerprint analysis on the decedent’s gun and gunpowder
                residue tests on the decedent would not have affected the
                outcome of the trial. There was circumstantial evidence
                that the decedent may have shot himself in the back of the
                leg; however, the gunshot wound to the chest was the fatal
                wound. In addition, the surviving victim testified that he
                knew of the defendant from the neighborhood for several
                years and saw the defendant and another man ambush him
                and the decedent at the side of the porch.

                                            25
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.854    Page 26 of 33




 (Order Denying Mot. for Relief from J., ECF No. 8-13, PageID.709.)

       Lang has failed to show that the state trial court’s denial of this Brady claim

 was contrary to, or an unreasonable application of, clearly established federal law.

 Although Lang styles this claim as a Brady violation, he seems to actually be

 claiming that the police failed to test Watson’s clothing, gun, and the core portion of

 the bullet found in Watson’s body for potentially exculpatory evidence. Lang

 contends that testing would have established who fired the .357 revolver found at

 the crime scene and thus who committed the murder. (See Reply Br., ECF No. 9,

 PageID.809, 811-812.) But Lang does not appear to be arguing that any evidence

 was ever suppressed. This claim therefore does not fall within the ambit of Brady.

       Moreover, to the extent Lang argues that the State violated his constitutional

 rights when it failed to conduct the testing he identifies, the claim also fails. Lang

 has not shown how the Due Process Clause of the Fourteenth Amendment is

 “violated when the police fail to use a particular investigatory tool.” Arizona v.

 Youngblood, 488 U.S. 51, 58-59 (1988). Nor has he shown that police “have a

 constitutional duty to perform any particular tests.” Id.

       For all of these reasons, Lang has failed to show that he is entitled to federal

 habeas relief on this claim.




                                           26
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.855    Page 27 of 33




                                           H

       Lang next asserts that the state trial court deprived him of a fair and impartial

 trial when it ordered medical professionals to administer antipsychotic medication

 to him during trial to render him competent. Lang contends that the trial court’s

 order placed an external constraint on his ability to aid in his defense. Lang also

 contends that the trial court failed to conduct a proper inquiry into whether the side

 effects of the medication interfered with his ability to assist counsel in preparing a

 defense. (See Pet., ECF No. 1, PageID.4; Reply Br. at 14-15, ECF No. 9,

 PageID.813-814.)

       Lang raised this claim in his motion for relief from judgment, and the state

 trial court rejected it because Lang’s “vague argument [did] not establish any error

 that would entitle[] him to relief from judgment.” (Order Denying Mot. for Relief

 from J., ECF No. 8-13, PageID.709.)

       Lang has not shown that the state trial court’s decision was contrary to, or an

 unreasonable application of, clearly established federal law. The record before the

 Court indicates that Lang’s trial counsel asked the trial court to ensure that Lang was

 taking his medications. Trial counsel made this request after both she and Lang’s

 mother informed the trial court that Lang would hear voices and become paranoid

 when he did not take his medications. Lang’s mother also told the trial court that


                                           27
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20            PageID.856     Page 28 of 33




 when Lang was taking his medications, he was able to comprehend matters and he

 was rational and stable. The trial court then agreed to make sure that Lang was

 properly medicated and agreed to have Lang evaluated for competency and criminal

 responsibility. (See 3/27/12 Trial Tr. at 45-52, ECF No. 8-3, PageID.187-194.) At

 the competency hearing a few months later, trial counsel noted that, according to the

 criminal responsibility report, Lang was competent and able to assist at trial so long

 as he was on medication. (See 7/10/12 Competency Hr’g Tr. at 2-5, ECF No. 8-4,

 PageID.201-204.) Under these circumstances, it was not unreasonable for the state

 trial court to conclude that the Lang had failed to establish an entitlement to relief

 on this claim. Moreover, Lang has not alleged that the medication caused him to

 suffer from side effects. Nor has he alleged that he was unwilling to take the

 medication or explained how it interfered with his ability to assist in his defense.

          For all of these reasons, Lang is not entitled to federal habeas relief on this

 claim.

                                               I

          Finally, Lang alleges that he was denied his constitutional right to the effective

 assistance of counsel because his appellate counsel failed to raise all of his claims,

 including a claim about trial counsel, on appeal to the Michigan Court of Appeals.

 (See Pet., ECF No. 1, PageID. 4.) In Lang’s reply brief, he further asserts that, if


                                              28
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.857       Page 29 of 33




 trial counsel had objected to Dr. Diaz’s testimony and had asked the medical

 examiner who had performed Watson’s autopsy to testify, that testimony would have

 cast doubt on the prosecution’s case. (Reply Br., ECF No. 9, PageID.815-816.)

        Lang raised this claim in his motion for relief from judgment, and the state

 trial court rejected it:

               The defendant claims that he received ineffective
               assistance of his trial counsel and his appellate counsel.
               The defendant argues that his trial attorney failed to insist
               that the original forensic examiner be called to testify
               regarding the “chain-of-command” of the .357 bullet
               fragment. He claims his appellate attorney denied him his
               constitutional right to effective assistance when he failed
               to raise the issue of ineffective assistance of trial counsel
               and the other claims presented herein in his direct appeal.

               In order to establish ineffective assistance of counsel, a
               defendant must demonstrate (1) that counsel’s
               performance was below an objective standard of
               reasonableness under prevailing professional norms, and
               (2) that there is a reasonable probability that, but for
               counsel’s error, the result of the proceedings would have
               been different. A reasonable probability is a probability
               sufficient to undermine confidence in the outcome.
               Effective assistance of counsel is presumed, and the
               defendant bears a heavy burden of proving otherwise. To
               support a claim that appellate counsel’s failure to raise
               meritorious issues on appeal denied him guaranteed
               constitutional rights, the defendant must show that his
               appellate counsel’s performance fell below an objective
               standard of reasonableness and that appellate counsel’s
               representation was constitutionally deficient.



                                            29
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20          PageID.858      Page 30 of 33




              The court having found that the issues presented in this
              appeal have no merit, the court also finds that the trial and
              appellate attorneys were not deficient in their
              representation of the defendant at trial or on appeal. The
              defendant has not shown an error that affected his
              substantial rights or deprived him of a fair trial. There is
              no significant possibility that the defendant is innocent or
              that a miscarriage of justice occurred. The defendant’s
              motion for relief from judgment is hereby denied for lack
              of merit in the grounds presented.

 (Order Denying Mot. for Relief from J., ECF No. 8-13, PageID.709-710 (footnotes

 omitted).)

       Lang has not shown that this decision was contrary to, or an unreasonable

 application of, clearly established federal law.       On habeas review, the proper

 standard for evaluating a claim about appellate counsel is the standard enunciated in

 Strickland, supra. See Smith v. Robbins, 528 U.S. 259, 285 (2000). To prevail on

 his claim about appellate counsel, Lang must demonstrate (1) that his appellate

 attorney acted unreasonably in failing to discover and raise non-frivolous issues on

 appeal, and (2) there is a reasonable probability the defendant would have prevailed

 on appeal if his attorney had raised the issues. Id. (citing Strickland, 466 U.S. at 687-

 91, 694).

       For all of the reasons stated above, Lang has not established that any of the

 claims that he says should have been raised on appeal were meritorious. Thus, Lang

 has not shown that his appellate counsel was ineffective for failing to raise them.

                                            30
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20         PageID.859    Page 31 of 33




 See, e.g., Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001) (“[B]y definition,

 appellate counsel cannot be ineffective for a failure to raise an issue that lacks

 merit”); Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013) (“Omitting meritless

 arguments is neither professionally unreasonable nor prejudicial”). Thus, Lang has

 not demonstrated that the state trial court’s rejection of this claim was unreasonable.

       Lang is therefore not entitled to federal habeas relief on this claim.

                                           IV

       In order to appeal this Court’s decision, Lang must obtain a certificate of

 appealability. To do so, Lang must make a substantial showing of the denial of a

 constitutional right. See 28 U.S.C. § 2253(c)(2). The substantial showing threshold

 is satisfied when a petitioner demonstrates “that reasonable jurists would find the

 district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000). A federal district court may grant or deny a

 certificate of appealability when the court issues a ruling on the habeas petition. See

 Castro v. United States 310 F.3d 900, 901 (6th Cir. 2002).

       Here, jurists of reason would not debate the Court’s conclusion that Lang has

 failed to demonstrate entitlement to federal habeas relief with respect to his claims

 because they are all devoid of merit. The Court therefore denies Lang a certificate

 of appealability.


                                           31
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20           PageID.860     Page 32 of 33




       Although this Court declines to issue Lang a certificate of appealability, the

 standard for granting an application for leave to proceed in forma pauperis on appeal

 is not as strict as the standard for certificates of appealability. See Foster v. Ludwick,

 208 F.Supp.2d 750, 764 (E.D. Mich. 2002). While a certificate of appealability

 requires a substantial showing of the denial of a constitutional right, a court may

 grant in forma pauperis status on appeal if it finds that an appeal is being taken in

 good faith. See id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed. R. App. 24 (a). Although

 jurists of reason would not debate this Court’s resolution of Lang’s claims, an appeal

 could be taken in good faith. Therefore, Lang may proceed in forma pauperis on

 appeal.

                                              V

       Accordingly, for all the reasons stated above, the Court (1) DENIES WITH

 PREJUDICE Lang’s petition for a writ of habeas corpus (ECF No. 1), (2) DENIES

 Lang a certificate of appealability, and (3) GRANTS Lang permission to appeal in

 forma pauperis.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
 Dated: July 8, 2020                      UNITED STATES DISTRICT JUDGE




                                            32
Case 4:17-cv-11975-MFL-DRG ECF No. 13 filed 07/08/20        PageID.861    Page 33 of 33




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on July 8, 2020, by electronic means and/or ordinary
 mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          33
